Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Paul Young appeals the district court’s orders adopting the recommendation of the magistrate judge and denying Young’s motion for appointment of counsel and for an evidentiary hearing into his allegations that the Government breached his plea agreement, and denying Young’s subsequent motion for a certifícate of ap-pealability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Young, Nos. 2:08-cr-00226-1; 2:12-cv-00002 (S.D.W.Va. Jan. 3, 2012, May 24, 2012). We also deny Young’s motion for reconsideration of the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.